DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Cox on February 10, 2022.
The application has been amended as follows: 

4. Canceled
	5. Canceled
	9. Canceled

Response to Arguments
Applicant’s amendments and arguments filed February 1, 2022 with respect to the rejections under 35 USC 103 and 112 have been fully considered and are persuasive.  The rejections under 35 USC 103 and 112 of claims 1-20 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination fails to explicitly teach “each of the separate, angled openings of each pair of angled openings has a shape which is a mirror image of the other separate, angled opening of the pair, when viewed from above a surface of the cutter plate” as recited in claims 1 and 11.
Regarding claim 1, US 7,159,806 B1 to Ritsema teaches a reversible grinder pump (Abstract, Figs. 1-3) comprising 
a reversible cutter plate 250 and a cutter blade 300, each attached to a body of the reversible grinder pump, wherein the cutter blade 300 is located adjacent to the cutter plate 250 (Figs. 3-8; Col. 7, Ln. 61 through Col. 8, Ln. 22) 
wherein the cutter plate 250 comprises pairs of angled openings 270, wherein each angled opening extends through a body of the cutter plate 250 (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13; the cutter plate 250 includes ports 270 that are pairs of openings that form a figure 8, i.e., each port is two openings with one opening functioning as the top of the figure 8 and the other functioning as the bottom of the figure 8, and as can be seen in Figs. 6-8 each of the openings in ports 270 are angled); and 
wherein each of the angled openings of each pair of angled openings has a shape which is a mirror image of the other angled opening of the pair, when viewed from above a surface of the cutter plate (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13; the openings that form ports 270 are in a figure 8 design, i.e., the top and bottom of the figure 8 are mirror images of each other, as shown in Figs. 6-8).
However, the pairs of angled openings are not separate, but are rather the top and bottom openings that form a single figure eight shaped opening (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13).
 US 9,352,327 B2 to Schmidt a reversible grinder pump (Abstract, Fig. 1) including a cutter plate 80 wherein each angled opening 82 comprises a straight cutting edge first side and an adjacent concave shaped cutting edge second side (Fig. 12A; Col. 6, Lns. 40-64; as shown in Fig. 12A, the openings 82 each include a straight cutting edge and an adjacent concave shaped cutting edge), wherein first ends of the straight cutting section first side and the concave shaped cutting edge second side of the angled opening form a substantially V-shaped cutting angle (Fig. 12A shows the straight and concave cutting edge ends forming a V-shaped cutting angle).
However, Schmidt fails to teach that the angled openings are in pairs or that each opening of the pair is a mirror image of the other.
Claims 2-3, 6-8, and 10 depend from claim 1 and are allowable for at least the reasons discussed above.
Claim 11 also recites the feature regarding “each of the separate, angled openings of each pair of angled openings has a shape which is a mirror image of the other separate, angled opening of the pair, when view from above a surface of the cutter plate” and is allowable for the reasons discussed above with respect to claim 1.  Claims 12-20 depend from claim 11 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725